 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ROBERT D. PENA,

 9                              Petitioner,                Case No. C17-1918-RSM-MAT

10          v.                                             ORDER DIRECTING RESPONDENT
                                                           TO FILE ADDITIONAL RECORDS
11   JEFFREY A UTTECHT,

12                              Respondent.

13

14          This is a 28 U.S.C. § 2254 habeas action. Respondent has submitted portions of the state

15   court record but not everything the Court needs to properly review petitioner’s habeas petition.

16   As soon as possible and no later than Wednesday, September 18, 2019, Respondent shall file

17   copies of the following:

18          (1)     Transcripts from voir dire;

19          (2)     Transcripts of the trial testimony of L.L. and petitioner’s fiancé;

20          (3)     Transcripts of the discussions between the court and counsel regarding L.L.’s

21   identification of petitioner; and

22          (4)     Transcripts of all instances involving Juror 53’s difficulty hearing.

23



     ORDER DIRECTING RESPONDENT TO
     FILE ADDITIONAL RECORDS - 1
 1          The Clerk is directed to send copies of this order to the parties and to the Honorable

 2   Ricardo S. Martinez.

 3          Dated this 12th day of September, 2019.

 4

 5                                                        A
                                                          Mary Alice Theiler
 6                                                        United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DIRECTING RESPONDENT TO
     FILE ADDITIONAL RECORDS - 2
